Citation Nr: 1748247	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right-sided sciatica and radiculitis.

2. Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with disc herniation (low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

In November 2014, a Travel Board hearing was held before the undersigned; a transcript is of record.  In a recent letter, the Veteran, in part, indicated that another hearing should be held with him present.  The Board finds, however, that the hearing provided gave the Veteran opportunity to provide the pertinent testimony regarding this appeal and there is no due process violation created by proceeding with this appeal at this time.

The issues were last before the Board in January 2015, when they were remanded for further development.  The Veteran recently submitted additional evidence; as this evidence is cumulative and redundant of that evidence previously of record that Board finds that a remand to allow for AOJ initial consideration of this evidence is unnecessary.


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's right-sided sciatica and radiculitis resulted in no worse than mild incomplete paralysis of the sciatic nerve.

2. For the entire appellate period, the Veteran's lumbar spine degenerative disc disease with disc herniation resulted in, at worst, flexion to 84 degrees.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for right-sided sciatica and radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8620 (2016).

2. The criteria for a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duty to notify in this appeal, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained.  The Veteran was provided several VA examination regarding his claims for higher ratings for his service connected low back disability and right-sided sciatica and radiculitis, most recently in May 2015 and April 2016.  While the Board acknowledges the Veteran's August 2016 statement that a VA examination does not measure his daily discomfort, as discussed in greater detail below, the Board finds the examinations to be adequate upon which to adjudicate the merits of this appeal.  As well, the Board finds that the VA examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, for the claim for right-sided sciatica and radiculitis, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, for the claim for the low back disability, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's low back disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, and his right sided sciatica and radiculitis has been evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8620.

The Board notes that the rating criteria for disabilities of the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454-51, 458 (Aug. 27, 2003). In this case, service connection for the Veteran's low back disability was in effect since April 1994, and consequently his symptoms were initially evaluated under the old criteria.  Because the instant claim for increased compensation was filed in June 2009, only the amended criteria will be addressed in evaluating the nature and severity of the disability.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula provides that associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.

Note (5) explains that unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia), using the criteria under Diagnostic Code 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Id.; see Miller v. Shulkin, No. 15-2904, 2017 U.S. App. Vet. Claims LEXIS 317, *1 (Mar. 6, 2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8620, for incomplete paralysis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On review of the record, the Board finds that the disability picture presented by the Veteran's low back disability does not warrant a rating higher than 20 percent for the entire appellate period.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Specifically, a July 2009 VA examination showed flexion to 84 degrees, with no evidence of painful motion; and both May 2015 and April 2016 VA examinations showed flexion to 85 degrees with no pain noted.  Therefore, the Board notes that the Veteran does not meet the requirements for a higher 30 percent rating under the current criteria, as there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  While the Board acknowledges the Veteran's contentions that the tests on VA examinations cannot measure his "daily discomfort," it reiterates that disability ratings are determined by applying the criteria in the Schedule for Rating Disabilities.  See August 2016 Veteran's statement.  When applying the specific applicable criteria, there is no period during which the preponderance of the evidence shows that a higher rating is warranted for the low back disability.

In this regard, the Board has fully considered the Veteran's lay testimony and the medical evidence of record.  The evidence, however, does not provide a basis for finding that the Veteran's functional limitations are greater than contemplated by the current rating.  In this regard, the Veteran reported at the VA examination that he did not have flare-ups.  Although the Veteran has separately reported that his is in pain when completing chores, these same statements indicate that he is functionally capable of completing these tasks; the Veteran's statements indicate that these tasks result in pain but not that they result in functional limitation.  The Board finds that the evidence of record indicates that the Veteran's functional range of motion remains greater than 30 degrees.  Further, the evidence indicates that the Veteran's disability does not result in objective neurologic abnormalities, other than the right-sided sciatica currently rated.  For these reasons, greater ratings are not warranted.

The Board also finds that the disability picture presented by the Veteran's right-sided sciatica and radiculitis warrants no more than the current 10 percent disability rating.  Specifically, the May 2015 VA examination noted the Veteran had mild intermittent pain in the right lower extremity, and no other symptoms of radiculopathy.  The examiner described the right sided radiculopathy as mild.  On an April 2016 VA examination, the examiner noted the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The evidence does not indicate a higher rating is warranted, as the preponderance of the evidence does not show that the Veteran's right-sided sciatica and radiculitis is more than "mild."

Accordingly, the Board finds that entitlement to disability ratings in excess of 20 percent for a lumbar spine disability and in excess of 10 percent for right-sided sciatica and radiculitis are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right-sided sciatica and radiculitis is denied.

Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with disc herniation low back disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


